Dear Mr. Paige:
You recently contacted this office to inquire whether you may legally continue in your employment as a respiratory therapist with the Natchitoches Parish Hospital Service District while holding the local elective office of parish police juror.
The hospital service district is a political subdivision, separate from the police jury, although created by the police jury.  See R.S. 46:1060; LSA-R.S. 42:62(9).  Under the provisions of LSA R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Law a person elected to local office may not hold full-time employment in the same political subdivision in which he holds elective office.  In the alternative, a local elected official may be employed in a separate local political subdivision, whether full-time or part-time.
Thus, it is our opinion that you may continue to discharge the responsibilities imposed upon both positions.  In accord is Attorney General Opinion 83-131, copy attached.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
OPINION NUMBER 83-131
February 8, 1983
78: Dual Officeholding Employee of Parish Hospital District may run for and serve as apolice juror. R.S. 42:63 (D); R.S. 46:1060
Mr. Samuel W. Mitcham, Jr. Director of Public Relations Morehouse General Hospital 323 West Walnut Street Bastrop, Louisiana 71220